Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 26 October 2022 are acknowledged.  Claims 2-9 and 11 are currently pending.  Claims 1, 10 and 12-14 are cancelled.  Claim 11 is withdrawn.  Claims 2-9 are currently amended and examined on the merits within. 

Examiner’s Note: Claims 2 and 8 are identified as “Original” but contain amendments and should be identified as “Currently Amended”. 

Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 26 October 2022, with respect to the abstract objections have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. The objection of claim 2 has been withdrawn in view of the claim amendments.  The 35 U.S.C. 112(b) Rejections of claims 3, 5, 10, and 12 have been withdrawn in view of the claim amendments.  The 35 U.S.C. 112(b) Rejection of claim 6 regarding “the disintegrant”, “the filler”, “the glidant” and “the lubricant” has been withdrawn in view of the amendment to depend from claim 5. The 35 U.S.C. 112(b) Rejection of claim 8 regarding the first colorant and the second colorant has been withdrawn in view of the claim amendment. 


New Rejections 
Claim Rejections - 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 5 depends from claim 1 which is currently cancelled.  Therefore claim 5 is indefinite since it is unclear from where it is intended to depend.  It is believed that claim 5 should depend from claim 2, however it also depends from claim 3 which would create an improper multiple dependent claim issue. 

Maintained Objections/Rejections
Claim Objections
6.	Claim 9 is again objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 9 has not been further treated on the merits.


Claim Rejections – 35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 6-8 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the disintegrant is croscarmellose sodium”, and the claim also recites “in particular 5±1 croscarmellose sodium, more particular 5% by weight croscarmellose sodium” which is the narrower statement of the range/limitation. Similar language is found regarding the filler, glidant, and lubricant, wherein the “particular and more particular” phrases are the narrow statement of the broad recitation of type of filler, glidant, and lubricant. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

10.	Claim 6 recites “5±1 croscarmellose sodium”.  The claim lacks units following the amount and therefore it is unclear if this is directed to a percent by weight or another unit of amount.  Clarification is requested. 

11.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “a film coating system”, and the claim also recites “in particular a film coating system comprising” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

12.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the coating agent is polyvinyl alcohol”, and the claim also recites “in particular 40 ± 2% by weight polyvinyl alcohol, more particular 40% by weight polyvinyl alcohol” which is the narrower statement of the range/limitation. Similar language is found regarding the first colourant, the second colourant, the plasticizer, and the anti-tacking agent regarding the narrow recitation of “in particular and more particular” following the type of each agent. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections – 35 U.S.C. 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 2-3 is/are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothenhaeusler et al. (WO2015/082370).
	Regarding instant claim 2, Rothenhaeusler et al. disclose a compound of formula 1: 

    PNG
    media_image1.png
    255
    383
    media_image1.png
    Greyscale
See abstract. 
	Regarding instant claim 3, the term kernel is not defined.  Since compound of formula I is the active ingredient, it is deemed the core of the composition, i.e., kernel.  
	Thus the instant claims are anticipated by Rothenhaeulser et al.

15.	Claim(s) 2-5 and 7 is/are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schinder et al. (WO2015/024819).
	Regarding instant claim 2, Schinder et al. teach V1a antagonists for treatment of phase shift sleep disorders.  See abstract. Example 1 is directed to 
    PNG
    media_image1.png
    255
    383
    media_image1.png
    Greyscale

	Regarding instant claim 3, the term kernel is not defined.  Since the compound of formula I is the active ingredient, it is deemed the core of the composition, i.e., kernel. 
	Regarding instant claim 4, pharmaceutically acceptable excipients include disintegrators, binders, fillers, solvent, etc.  See page 5, lines 28-31.  
	Regarding instant claim 5, Schinder et al. teach the compound of formula 1 in combination with sodium carboxymethyl cellulose (i.e., croscarmellose sodium-disintegrant).  See Example 3. Additional agents include starch (filler), talc (glidant as defined by paragraph [0017] of the instant specification) and magnesium stearate (lubricant as defined by paragraph [0018] of the instant specification).    See Example B-1.  
	Regarding instant claim 7, the composition includes coated tablets. See page 16, lines 11-16. 
	Thus the instant claims are anticipated by Schinder et al. 

Claim Rejections – 35 U.S.C. 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2-7 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Schinder et al. (WO2015/024819).
	Regarding instant claim 2, Schinder et al. teach V1a antagonists for treatment of phase shift sleep disorders.  See abstract. Example 1 is directed to 
    PNG
    media_image1.png
    255
    383
    media_image1.png
    Greyscale

	Regarding instant claim 3, the term kernel is not defined.  Since the compound of formula I is the active ingredient, it is deemed the core of the composition, i.e., kernel. 
	Regarding instant claim 4, pharmaceutically acceptable excipients include disintegrators, binders, fillers, solvent, etc.  See page 5, lines 28-31.  
	Regarding instant claims 5-6, Schinder et al. teach the compound of formula 1 in combination with sodium carboxymethyl cellulose (i.e., croscarmellose sodium-disintegrant).  See Example 3. Additional agents include starch (filler) and talc (glidant as defined by paragraph [0017] of the instant specification) and magnesium stearate (lubricant as defined by paragraph [0018] of the instant specification).    See Example B-1.  
	Regarding instant claim 7, the composition includes coated tablets. See page 16, lines 11-16.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known glidant or lubricant for another to yield predictable results.  In addition, it would have been well within the purview of the skilled artisan to modify the amount of each ingredient known to be effective and stable with the compound of Formula 1 to optimize the composition. 

18.	Claim 8 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Schinder et al. (WO2015/024819) as applied to claims 2-7 above and further in view of Kerrish et al. (U.S. Patent Application Publication No. 2006/0083785).
	Schinder et al. do not teach the components of the coating composition. 
	Kerrish et al. disclose a pharmaceutical dosage form comprising an active ingredient in tablet form.  See abstract.  The tablet can be coated with Opadry II blue comprising polyvinyl alcohol, titanium dioxide, macrogel/PEG3350, talc and indigo carmine aluminum lake.  See paragraph [0023].
	Since Schinder et al. teach that the tablet can be coated and the components claimed make up Opadry II, a known effective tablet coating, it would have been well within the purview of the skilled artisan as of the effective filing date of the invention to use known effective coatings to optimize the formulation to achieve the desired drug release profile.  It would have been well within the purview of the skilled artisan to modify the amounts of each coating material to achieve the desired effect.  

Response to Arguments
	Applicants’ arguments filed 26 October 2022 have been fully considered but they are not persuasive.
19.	Applicants argued, “Claim 9 has been amended to correct the informalities by the Examiner.” 
	In response to applicant’s argument, claim 9 refers to both claim 2 and any one of claims 1-5.  Thus the claim refers to multiple claims and is thus improper.  It is noted that claim 1 is cancelled and the kernel is not mentioned until claim 3.
	Thus this rejection is maintained.

20.	Applicants argued, “Applicants have amended claims 3 and 5-8 to more particularly point out the subject matter applicant regards as the invention.”
	In response to applicants’ arguments, not all of the 35 U.S.C. 112(b) Rejections have been addressed via amendments. 
	Thus this rejection is maintained.

21.	Applicants argued, “Regarding the 35 U.S.C. 102 and 103 rejections, applicants traverse and request reconsideration.”
	In response to applicants’ arguments, the amendments do not change the scope of the claims and do not overcome the prior art rejections.
	Thus these rejections are maintained. 

Conclusion
22.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
23.	No claims are allowed at this time.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615